Citation Nr: 0514173	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for temporomandibular 
joint dysfunction.  

2.  Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1993 
until August 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for temporomandibular joint dysfunction and 
bruxism.  

In her June 1999 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  Subsequently, 
in May 2000, she requested that the hearing be held in 
Washington, D.C.  A hearing was scheduled in December 2003.  
However, the veteran failed to report.  

In a January 2004 decision, the Board also denied the 
veteran's claims for service connection for temporomandibular 
joint dysfunction and bruxism.  She appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2005 Joint Motion the 
parties requested that the Court vacate the Board's January 
2004 decision and remand the case to the Board for further 
action.  In January 2005, the Court granted the motion and 
the case has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2005 Joint Motion, the parties agreed that the 
Board's reasons and bases in the January 2004 decision were 
inadequate.  Specifically, they concluded that the Board 
failed to completely account for the clinical findings 
contained in the June 1998 VA dental examination report upon 
which the decision was based.  The Board finds that in order 
to address the directives in the Joint Motion, another VA 
examination is necessary.  
Accordingly, this appeal is REMANDED for the following:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated her 
temporomandibular joint dysfunction 
and/or bruxism since June 1998.  After 
securing any necessary releases, all 
identified records should be obtained and 
associated with the claims file.  

2.  The veteran should be scheduled for a 
VA dental examination.  The veteran's 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  After a review of 
the file, particularly the service 
medical records, and a thorough 
examination including any appropriate 
diagnostic tests, the examiner should 
respond to the following:  

a.  Does the veteran currently have 
temporomandibular joint dysfunction?  
If yes, is it more likely or less 
likely that the disorder began in or 
is otherwise related to the 
veteran's active military service?  

b.  Does the veteran currently 
suffer from bruxism?  If yes, is it 
more likely or less likely that the 
disorder began in or is otherwise 
related to the veteran's active 
military service?  

c.  Does the veteran currently have 
any residuals associated with her 
treatment in service for jaw 
clenching and teeth grinding?

d.  Is any demonstrated malocclusion 
or posterior distoclusion related to 
the veteran's active military 
service, including her complaints of 
jaw clenching and teeth grinding?  

e.  Report the veteran's inter-
incisal range of motion and range of 
lateral excursion.  Is any 
demonstrated limitation of motion 
related to the veteran's military 
service, including her in-service 
treatment for jaw clenching and 
teeth grinding; or related to post-
service causes, including her 
failure to continue to wear her 
prescribed dental appliance?  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claims for entitlement to 
temporomandibular joint dysfunction and 
bruxism.  If either determination remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that she has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


